


Exhibit 10.3


TAX SHARING AGREEMENT


BY AND BETWEEN


ETHYL CORPORATION


AND


TREDEGAR INDUSTRIES, INC.



--------------------------------------------------------------------------------





TAX SHARING AGREEMENT

                 This Tax Sharing Agreement (the “Agreement”), dated as of June
1, 1989, by and between Ethyl Corporation, a Virginia corporation (“Ethyl”), and
Tredegar Industries, Inc., a Virginia corporation (“Tredegar”), is entered into
in connection with a Reorganization and Distribution Agreement (the
“Reorganization Agreement”), dated as of June 1, 1989, by and between such
parties.

                 WHEREAS, Ethyl, on behalf of itself and its present and future
subsidiaries, other than Tredegar and its present or future subsidiaries (the
“Ethyl Group”), and Tredegar, on behalf of itself and its present and future
subsidiaries (the “Tredegar Group”), have determined that it is necessary and
desirable to provide for allocation between the Ethyl Group and the Tredegar
Group of all responsibilities, liabilities, and benefits relating to taxes paid
or payable by either group for all taxable periods, whether beginning before,
on, or after the Distribution Date, and to provide for certain other matters;

                 NOW, THEREFORE, in consideration of the mutual agreements,
provisions, and covenants contained in this Agreement, the parties hereby agree
as follows:


--------------------------------------------------------------------------------



-2-



ARTICLE I


DEFINITIONS

                 As used in this Agreement, terms defined in the Reorganization
Agreement but not defined herein shall have the meanings given in the
Reorganization Agreement, and the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

                          Post-Distribution Period: any taxable period ending
after the Distribution Date.

                          Pre-Distribution Period: any taxable period ending on
or before the Distribution Date.

                          Tax Benefit: the tax effect of any loss, deduction,
credit, or other item that decreases taxes paid or payable.

                          Tax Detriment: the tax effect of any income, gain,
recapture of credit, or other item that increases taxes paid or payable.


--------------------------------------------------------------------------------



-3-



ARTICLE II


FILING OF TAX RETURNS

                 Section 2.01. Pre-Distribution Income Tax Returns.

                 (a) Federal Income Tax Returns. The income and other tax items
of each member of the Tredegar Group, except any foreign entities, for any
Pre-Distribution Period shall be included in Ethyl’s consolidated federal income
tax return. Ethyl shall prepare and timely file all consolidated federal income
tax returns for such period. Upon the request of Tredegar, Ethyl shall make or
cause to be made a timely “deemed dividend” election under Treasury Regulation
§ 1.1502-32 (f) (2) with respect to a Tredegar Group member.

                 (b) Returns of Foreign Entities. Tredegar, and not Ethyl, shall
be responsible for all taxes and tax returns of foreign entities that are
members of the Tredegar Group.

                 (c) State Income Tax Returns. Any Tredegar Group member for
which a separate state income tax return is due for a Pre-Distribution Period
shall prepare and timely file such return. If the treatment of a tax item of a
Tredegar Group member for state income tax purposes conforms to the treatment of
such item for federal income tax purposes and such item is includable in a
consolidated federal income tax return of Ethyl, such Tredegar Group member
shall conform the treatment of such item for state income tax purposes to the
treatment of such item in the Ethyl consolidated federal income tax return.
Ethyl shall prepare and timely file any consolidated or combined state


--------------------------------------------------------------------------------



-4-


income tax return that includes an Ethyl Group member and a Tredegar Group
member for a Pre-Distribution Period.

                 (d) Amendments. With respect to any return that includes any
Tredegar Business and for which Ethyl has responsibility under this Section
2.01, Ethyl shall not file an amended return or change any tax accounting method
or election without Tredegar’s consent (which shall not be unreasonably
withheld) if such action would increase any tax for which any Tredegar Group
member is liable under this Agreement, unless such action is required by law or
is necessary (in Ethyl’s good-faith opinion) to avoid or reduce any penalty or
addition to tax.

                 Section 2.02. Post-Distribution Income Tax Returns. Tredegar
shall prepare and timely file all federal and state income tax returns for each
Tredegar Group member for Post-Distribution Periods.

                 Section 2.03. Other Tax Returns. All tax reports or returns not
covered by Sections 2.01 or 2.02 shall be prepared and filed by the corporation
upon which such obligation is imposed by law.


--------------------------------------------------------------------------------



-5-



ARTICLE III


PAYMENT OF TAXES

                 Section 3.01. Payment of Taxes in General. Except as otherwise
provided in this Article III, Ethyl shall pay, and shall indemnify and hold
harmless each Tredegar Group member from and against, all taxes attributable to
Ethyl Businesses, whether heretofore or hereafter arising or incurred. Ethyl
shall be entitled to any reduction in or refund of such taxes (except any
reduction in or refund of taxes resulting from carrybacks of any Tredegar Group
member described in Section 3.05). Except as otherwise provided in this Article
III, Tredegar shall pay, and shall indemnify and hold harmless each Ethyl Group
member from and against, all taxes attributable to Tredegar Businesses, whether
heretofore or hereafter arising or incurred. Tredegar shall be entitled to any
reduction in or refund of such taxes. If a member of the Ethyl Group or Tredegar
Group receives a refund of taxes to which the other group is entitled under this
Article III, such member shall remit such refund to the other group by promptly
sending such refund to Ethyl or Tredegar, as the case may be.

                 Section 3.02. Payment of Certain Income Taxes. Ethyl shall
charge Tredegar for each Tredegar Group member’s share of Ethyl’s consolidated
federal income tax liability attributable to Tredegar Businesses not heretofore
paid for any Pre-Distribution Period, as determined under Ethyl’s current method


--------------------------------------------------------------------------------



-6-


of allocating such tax liability pursuant to Treasury Regulations §§ 1.1552-1
(a) (2) and 1.1502-33 (d) (2) (ii) (using a percentage of 100 percent to make
the allocation under Treasury Regulation § 1.1502-33 (d) (2) (ii)). Tredegar
shall pay promptly each Tredegar Group member’s share of such tax liability upon
receiving written notification from Ethyl of the amount of such liability. Such
payment shall be effected, as requested by Ethyl, by (i) Tredegar’s delivery to
Ethyl of a check payable to the Internal Revenue Service, which check Ethyl
shall forward to the Internal Revenue Service, or (ii) payment directly to
Ethyl. Ethyl shall also charge Tredegar for each Tredegar Group member’s share
of any state income tax attributable to Tredegar Businesses not heretofore paid
but due under a consolidated or combined state income tax return for any
Pre-Distribution Period. Tredegar shall pay promptly each Tredegar Group
member’s share of such tax liability upon receiving written notification from
Ethyl of the amount of such liability. Such payment shall be effected, as
requested by Ethyl, by (i) Tredegar’s delivery to Ethyl of a check payable to
the appropriate state tax authority, which check Ethyl shall forward to such
authority, or (ii) payment directly to Ethyl. Notwithstanding the foregoing,
Ethyl shall pay (and shall not charge Tredegar for) any portion of Ethyl’s
income taxes


--------------------------------------------------------------------------------



-7-


attributable to VisQueen and any other unincorporated division of Ethyl for
periods before June 1, 1989 (the effective date of such divisions’ transfer to
Tredegar); provided, however, that Tredegar shall be liable for subsequent
adjustments to such portion of Ethyl’s income taxes in accordance with Section
3.04 below.

                 Section 3.03. Reorganization Taxes. Any tax liability (other
than federal or state income taxes) resulting from transactions undertaken
pursuant to the Reorganization Agreement shall be paid by Tredegar. If any such
tax is imposed on Ethyl under applicable law, Tredegar shall pay the tax in the
manner provided in Section 3.02 above.

                 Section 3.04. Adjustments to Tax. Ethyl shall be responsible
for, and shall indemnify and hold harmless each Tredegar Group member from and
against, all adjustments to taxes (including, without limitation, additions to
tax, interest, and penalties) attributable to Ethyl Businesses, whether
heretofore or hereafter arising or incurred. Ethyl shall be entitled to any Tax
Benefit and shall bear any Tax Detriment resulting from such adjustments (except
adjustments resulting from carrybacks of any Tredegar Group member from a
Post-Distribution Period). If an adjustment to a tax item attributable to Ethyl
Businesses reduces the tax liability of a Tredegar Group member, Tredegar

--------------------------------------------------------------------------------



-8-


shall pay promptly to Ethyl the amount of the Tax Benefit realized by the
Tredegar Group. If an adjustment to a tax item attributable to Ethyl Businesses
increases the tax liability of a Tredegar Group member, Ethyl shall pay promptly
to Tredegar the amount of the Tax Detriment realized by the Tredegar Group upon
receiving written notification from Tredegar of such amount.

                 Tredegar shall be responsible for, and shall indemnify and hold
harmless each Ethyl Group member from and against, all adjustments to taxes
(including, without limitation, additions to tax, interest, and penalties)
attributable to Tredegar Businesses, whether heretofore or hereafter arising or
incurred. Tredegar shall be entitled to any Tax Benefit and shall bear any Tax
Deteriment resulting from such adjustments. If an adjustment to a tax item
attributable to Tredegar Businesses reduces the tax liability of an Ethyl Group
member, Ethyl shall promptly pay to Tredegar the amount of the Tax Benefit
realized by the Ethyl Group. If an adjustment to a tax item attributable to
Tredegar Businesses increases the tax liability of an Ethyl Group member,
Tredegar shall promptly pay (in the manner provided in Section 3.2 above) the
amount of the Tax Detriment incurred by the Ethyl Group upon receiving written
notification from Ethyl of such amount.


--------------------------------------------------------------------------------



-9-


                 Section 3.05. Carrybacks from Post-Distribution Periods to
Pre-Distribution Periods. Any loss, credit, or other item attributable to
Tredegar Businesses arising in a Post-Distribution Period may be carried back to
a consolidated or combined return of the Ethyl Group for a Pre-Distribution
Period as permitted under applicable law. Ethyl shall cooperate with any
Tredegar Group member to the extent reasonably necessary (including, without
limitation, amending any return and filing any claim for refund) for such member
to realize the Tax Benefit of carrying such loss, credit, or other item back to
such Pre-Distribution Period. Ethyl shall remit promptly to Tredegar any refund
or reduction in tax resulting from such carryback.


ARTICLE IV


COOPERATION

                 Section 4.01. Cooperation in General. Ethyl and Tredegar agree
to make available to the other party records in its custody and in the custody
of any member of its group, to furnish other information, and otherwise to
cooperate to the extent reasonably required for the filing of tax returns and
documents relating to the assets or businesses of such other party. In addition,
any Tredegar Group member shall, at Ethyl’s request, join in any election or
statement made by an Ethyl


--------------------------------------------------------------------------------



-10-


Group member under Section 338 of the Code or regulations thereunder with
respect to any acquisition for which the “consistency period” includes any time
during which any Tredegar Group member was a member of Ethyl’s affiliated group.

                 Section 4.02. Notice, Defense, and Settlement of Tax Claims. If
a member of the Ethyl Group or Tredegar Group receives written notice of a
deficiency, contest, audit, or other proceeding with respect to a proposed tax
liability for which a member of the other group is liable under this Agreement
(including liability hereunder to indemnify or reimburse a member of the other
group), then the recipient shall notify the other group of such matter by
promptly sending written notice thereof to Ethyl or Tredegar, as the case may
be. Ethyl and Tredegar shall cooperate to contest and defend against any such
proposed tax liability. The corporation that is legally liable for such proposed
tax liability (without regard to this Agreement) shall not settle, compromise,
or otherwise agree to pay such liability without the consent of the corporation
that is liable for such tax under this Agreement. Such consent shall not be
unreasonably withheld.


--------------------------------------------------------------------------------



-11-



ARTICLE V


COMPLETE AGREEMENT; CONSTRUCTION

        This Agreement shall constitute the entire agreement among the parties
with respect to the subject matter hereof and shall supersede all previous
negotiations, commitments, and writings with respect to such subject matter.
Notwithstanding the preceding sentence, this Agreement shall not affect the
application of Section 6.04 of the Reorganization Agreement, which section shall
supersede any contrary provision in this Agreement.

        IN WITNESS WHEREOF, Ethyl and Tredegar have caused this Agreement to be
duly executed by their respective officers, each of whom is duly authorized, as
of the day and year first above written.


--------------------------------------------------------------------------------



-12-




         ETHYL CORPORATION



By        /s/ E. Whitehead Elmore
       ——————————————
         E. Whitehead Elmore
         Vice President, Secretary
         and General Counsel


         TREDEGAR INDUSTRIES, INC.



By        /s/ John D. Gottwald
       ——————————————
         John D. Gottwald
         President




--------------------------------------------------------------------------------